I respectfully dissent from the majority Opinion and Award affirming the decision of the Deputy Commissioner in this matter. Plaintiff has failed to prove by the greater weight of the evidence that she sustained a compensable occupational disease to her knees or right ankle pursuant to N.C. Gen. Stat. § 97-53(13) as a result of her employment with defendant-employer.
The greater weight of the medical evidence of record indicates that while plaintiff's symptoms may have been irritated by her work activities, her employment did not significantly contribute to the development of any disease or place her at a greater risk than the general public of developing such a disease. Therefore, plaintiff's evidence is not sufficient to meet the necessary statutory requirements for proving an occupational disease.  Assuming arguendo that plaintiff had proven an occupational disease, plaintiff has nevertheless failed to prove that any disability resulted from the alleged occupational disease. Accordingly, plaintiff's claim is not compensable pursuant to the Act.
This the ___ day of December 2001.
  S/_______________ DIANNE C. SELLERS COMMISSIONER